
	
		III
		111th CONGRESS
		2d Session
		S. RES. 548
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2010
			Mr. Cornyn (for himself,
			 Mr. Kyl, Mr.
			 Brownback, Mr. Inhofe,
			 Mr. Coburn, Mr.
			 Ensign, Mr. DeMint,
			 Mr. Wicker, Mrs. Hutchison, Mr.
			 Bond, Mr. Risch,
			 Mr. McCain, Mr.
			 LeMieux, Mr. Burr, and
			 Mr. Chambliss) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			June 24, 2010
			Committee discharged; considered, amended, and agreed to
			 with an amended preamble
		
		RESOLUTION
		To express the sense of the Senate that
		  Israel has an undeniable right to self-defense, and to condemn the recent
		  destabilizing actions by extremists aboard the ship Mavi
		  Marmara.
	
	
		Whereas
			 the State of Israel, since its founding in 1948, has been a strong and
			 steadfast ally of the United States, standing alone in its commitment to
			 democracy, individual liberty, and free-market principles in the Middle East, a
			 region characterized by instability and violence;
		Whereas
			 the special bond between the United States and Israel, forged through common
			 values and mutual interests, must never be broken;
		Whereas
			 Israel has an undeniable right to defend itself against any threat to its
			 security, as does every nation;
		Whereas
			 Hamas is a terrorist group, formally designated as a Foreign Terrorist
			 Organization by the Secretary of State, and similarly designated by the
			 European Union;
		Whereas
			 Hamas is committed to the annihilation of Israel and opposes the peaceful
			 resolution of the Israeli–Palestinian conflict;
		Whereas
			 Hamas took control of the Gaza Strip in 2007 through violent means and has
			 maintained control ever since;
		Whereas
			 Hamas routinely violates the human rights of the residents of Gaza, including
			 attempting to control and intimidate political rivals through extra-judicial
			 killing, torture, severe beatings, maiming, and arbitrary detentions;
		Whereas
			 Hamas continues to hold prisoner Israeli Staff Sergeant Gilad Shalit, who was
			 seized on Israeli soil and has been denied basic rights, including contact with
			 the International Red Cross;
		Whereas
			 the military build-up of Hamas has been enabled by the smuggling of arms and
			 other materiel into Gaza;
		Whereas
			 the Government of Iran has materially aided and supported Hamas by providing
			 extensive funding, weapons, and training;
		Whereas
			 since 2001, Hamas and other Palestinian terrorist organizations have fired more
			 than 10,000 rockets and mortars from Gaza into Israel, killing at least 18
			 Israelis and wounding dozens more;
		Whereas
			 approximately 860,000 Israeli civilians, more than 12 percent of Israel’s
			 population, reside within range of rockets fired from Gaza and live in fear of
			 attacks;
		Whereas
			 in 2007, the Government of Israel, out of concern for the safety of its
			 citizens, put in place a legitimate and justified blockade of Gaza, which has
			 been effective in reducing the flow of weapons into Gaza and the firing of
			 rockets from Gaza into southern Israel;
		Whereas
			 according to Michael Oren, the Israeli Ambassador to the United States,
			 If the sea lanes are open to Hamas in Gaza … they will acquire thousands
			 of rockets that will threaten every single citizen in the state of Israel and
			 also kill the peace process. … Hamas armed with thousands of rockets not only
			 threatens 7,500,000 Israelis but it’s the end of the peace
			 process.;
		Whereas
			 the Israeli blockade has not hindered the transfer of approximately 1,000,000
			 tons of humanitarian supplies into Gaza over the last 18 months to aid its
			 1,500,000 residents;
		Whereas, on May 28, 2010, the Free
			 Gaza flotilla, which included the Mavi Marmara and 5 other ships,
			 departed from a port in Turkey and sailed towards Israel’s defensive naval
			 blockade of Gaza;
		Whereas
			 the sponsor of the flotilla was a Turkish organization, the Humanitarian Relief
			 Foundation;
		Whereas
			 the Humanitarian Relief Foundation has aided al Qaeda in the past,
			 basically helping al Qaeda when [Osama] bin Laden started to want to
			 target U.S. soil, according to statements by a former French
			 counterterrorism official, in a June 2, 2010, Associated Press
			 interview;
		Whereas
			 the Humanitarian Relief Foundation has a clear link to Hamas, according to a
			 2008 order of the Government of Israel, and the Humanitarian Relief Foundation
			 is a member of the Union for Good, a United States-designated terrorist
			 organization created by Hamas leaders in 2000 to help fund Hamas;
		Whereas
			 there were at least 5 active terrorist operatives among the passengers on the
			 Mavi Marmara, with affiliations with terrorist groups such as al Qaeda and
			 Hamas, according to the Israel Defense Forces;
		Whereas
			 the flotilla’s primary aim was to break the Israeli blockade of Gaza, under the
			 guise of delivering humanitarian aid to the residents of Gaza;
		Whereas, on May 27, 2010, while the
			 flotilla was moving towards Gaza, one of its organizers admitted, This
			 mission is not about delivering humanitarian supplies, it's about breaking
			 Israel's siege on 1,500,000 Palestinians, according to news
			 reports;
		Whereas
			 based on interviews with Mavi Marmara passengers after the incident, the actual
			 intention of passengers on the Mavi Marmara had been to achieve
			 martyrdom at the hands of the Israel Defense Forces;
		Whereas
			 Saleh Al-Azraq, a journalist who was aboard the ship, recounted that,
			 The moment the ship set sail, the cries of Allahu Akbar
			 began … It made you feel as if you were going on an Islamic conquest or
			 raid, according to an interview recorded on Al-Hiwar TV on June 4,
			 2010;
		Whereas
			 Hussein Orush, a Humanitarian Relief Foundation official, read from the diary
			 of a dead Mavi Marmara passenger: The last lines he wrote before the
			 attack were: Only a short time left before martyrdom. This is the most
			 important stage of my life. Nothing is more beautiful than martyrdom, except
			 for one's love for one's mother. But I don't know what is sweeter—my mother or
			 martyrdom., and also stated, All the passengers on board
			 the ship were ready for this outcome. Everybody wanted and was ready to become
			 a martyr. … Our goal was to reach Gaza or to die trying. All the ship's
			 passengers were ready for this. IHH was ready for this too., according
			 to an interview recorded on Al-Jazeera TV on June 5, 2010;
		Whereas
			 Ali Haider Banjinin, another dead Mavi Marmara passenger, told his family
			 before departing on the flotilla, I am going to be a martyr, I dreamed
			 about it, according to news reports in Turkey;
		Whereas
			 Ali Ekber Yaratilmis, another dead Mavi Marmara passenger, always wanted
			 to become a Martyr, one of his friends told Al-Hayat Al-Jadida
			 newspaper in an interview on June 3, 2010;
		Whereas
			 one female passenger on the deck of the Mavi Marmara stated, Right now
			 we face one of two happy endings: either martyrdom or reaching Gaza,
			 according to Al Jazeera footage taken prior to the incident;
		Whereas
			 the Government of Israel had extended a reasonable offer to transfer the
			 flotilla’s humanitarian cargo to Gaza;
		Whereas
			 the Mavi Marmara and the other ships of the flotilla ignored repeated Israeli
			 calls to turn around or be peacefully escorted to an Israeli port outside of
			 Gaza;
		Whereas, on May 31, 2010, the Israeli Navy
			 intercepted the Mavi Marmara 75 miles west of Haifa, Israel, in an effort to
			 maintain the integrity of the blockade and prevent potential smuggling of arms
			 and other materiel into the hands of Hamas;
		Whereas
			 upon the boarding of the Mavi Marmara by the Israeli Navy, the Mavi Marmara’s
			 passengers brutally and violently attacked the members of the Israeli Navy with
			 knives, clubs, pipes, and other weapons, injuring several of them;
		Whereas
			 the members of the Israeli Navy, under attack and in grave danger, reacted in
			 self-defense and used lethal force against their attackers on the Mavi Marmara,
			 shooting and killing 9 of them;
		Whereas
			 the incident has fomented unwarranted international criticism of Israel and its
			 blockade of Gaza;
		Whereas
			 in the time since the attack, the United Nations has unjustly criticized the
			 actions of the Government of Israel and called for an investigation of such
			 actions; and
		Whereas
			 the actions of the United Nations are undermining Israel’s inherent right to
			 self-defense, compromising its sovereignty, and helping to legitimize Hamas:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate—
			(1)that Israel has an inherent and undeniable
			 right to defend itself against any threat to the safety of its citizens;
			(2)to reaffirm that the United States stands
			 with Israel in pursuit of shared security goals, including the security of
			 Israel;
			(3)to condemn the violent attack and
			 provocation by extremists aboard the Mavi Marmara, who created a highly
			 destabilizing incident in a region that cannot afford further
			 instability;
			(4)to condemn any future such attempts to
			 break the Israeli blockade of Gaza for the purpose of creating or provoking
			 violent confrontation or otherwise undermining the security of Israel;
			(5)to condemn Hamas for its failure to
			 recognize the right of Israel to exist, its human rights abuses against the
			 residents of Gaza, and its continued rejection of a constructive path to peace
			 for the Israeli and Palestinian people;
			(6)to condemn the Government of Iran for its
			 role, past and present, in directly supporting Hamas and undermining the
			 security of Israel;
			(7)to encourage the Government of Turkey to
			 recognize the importance of continued strong relations with Israel and the
			 necessity of closely scrutinizing organizations with potential ties to
			 terrorist groups.
			
